Citation Nr: 0724311	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a burial allowance in excess of $2,000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  He died in November 2004.  The appellant is 
his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted $2,000 in burial 
allowance.  

The appellant testified before the undersigned at a 
videoconference hearing in March 2007.  A transcript of that 
hearing is of record.  

The appellant has raised several issues which are not before 
the Board for appellate consideration.  Specifically, in a 
January 2005 letter to the administrator of the Veterans 
Hospital in Beckley, West Virginia, the appellant indicated 
that she was seeking replacement of the veteran's current 
headstone, reimbursement of ambulance transportation costs, a 
$10,000 life insurance policy available to the veteran prior 
to his death, and an additional $948 per month for wrongful 
death compensation.  

A March 2006 letter from the RO informed the appellant that 
her claims of entitlement to reimbursement for ambulance 
bills and entitlement to life insurance were not within the 
purview of the RO, and that she might wish to contact the VA 
Medical Center (VAMC).  At the March 2007 videoconference 
hearing the appellant reiterated her claims of entitlement to 
reimbursement of ambulance bills and the $10,000 life 
insurance policy.  

The Board finds that it is imperative that the appellant's 
unadjudicated claims be referred to the proper VA authorities 
so that appropriate action may be taken on her claims.  


FINDINGS OF FACT

1.  A December 2004 rating decision granted service 
connection for the cause of the veteran's death.  

2.  VA authorized and paid funeral and burial benefits in the 
amount of $2,000.  


CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $2,000 is not 
warranted.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. 
§ 3.1600 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
facts regarding payment of burial benefits in conjunction 
with the veteran's unfortunate death in this case are not in 
dispute.  Rather, resolution of the appellant's claim turns 
on the application of relevant law and regulations to the 
facts of the case.  As will be discussed in further detail 
below, the appellant is already receiving the maximum amount 
available for burial benefits under the law and regulations.  

In an April 2007 letter, the claims manager from the West 
Virginia Division of Veterans Affairs requested that the 
undersigned request documents regarding possible negligence 
on the part of the VAMC which led to the death of the 
veteran.  The claims manager noted that the VAMC would not 
release such documents to the appellant or the veteran's 
family.  However, as the appellant is in receipt of the 
maximum benefit allowable by law, these documents cannot 
change the outcome of the present appeal, and therefore have 
not been acquired.  

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the appellant in 
substantiating her claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

II.  Analysis

In any case in which a veteran dies as the result of a 
service connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran in the amount not exceeding the greater 
of (1) $2,000, or (2) the amount authorized to be paid under 
section 8134(a) of title 5 in the case of a Federal employee 
whose death occurs as the result of an injury sustained in 
the performance of duty.  Funeral and burial benefits 
provided under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307 (West 2002); see also 38 C.F.R. 
§ 3.1600.  

Under 38 U.S.C.A. § 2302(a), VA may pay a sum not exceeding 
$300 to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or a pension.  Additionally, irrespective of 
whether a veteran is in receipt of compensation or pension at 
death, if he or she dies in a VA facility in which he or she 
was admitted in compliance with the parameters of 38 U.S.C.A. 
§ 2303(a), VA shall pay the actual cost (not to exceed $300) 
of the burial and funeral expenses.  38 U.S.C.A. 
§ 2303(a)(1).  

The veteran in this case died in November 2004 and was laid 
to rest in a private cemetery.  Associated with the claims 
file is a copy of the funeral chapel charges assessed for the 
veteran's funeral and burial expenses in the amount of 
$6,395.20.  In a January 2005 letter from the RO to the 
appellant, the appellant was notified that the funeral chapel 
had been paid a total amount of $2,000.  

In her January 2006 Form 9 (substantive appeal) the appellant 
indicated that she had attended a hearing with the Head of 
Administration at the Beckley VAMC, where it was determined 
that the veteran's death was caused by neglect by the 
emergency room doctor, and that she had been told that 
previous complaints had been made against this doctor and he 
was being relieved of his position.  The appellant elaborated 
by stating that the veteran had been taken to the emergency 
room several times complaining about his heart and nothing 
was done.  She added that, after the last visit to the 
emergency room, the veteran died less than eight hours after 
being told nothing was wrong with him.  

At the March 2007 videoconference hearing the appellant 
testified that the VA physician failed to give the veteran 
proper care, and he subsequently died after returning home 
from the VAMC.  

The Board sympathizes with the appellant for her loss.  
However, the maximum burial allowance available under the law 
has been established by Congress.  The law and regulations 
applicable to the claim, as set forth above provide that no 
more than $2,000 may be authorized for burial benefits.  
38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  The maximum amount 
of $2,000 has already been paid in this case.  As much as the 
Board may wish to do so, it simply does not have the 
authority to set aside or ignore the law.  Despite the 
unfortunate circumstances surrounding the death of the 
veteran, the legal criteria surrounding the payment of burial 
benefits are clear and specific and the Board is, 
regrettably, bound by them.  38 U.S.C.A. § 7104(c).  

The Board finds that it is legally precluded from granting 
burial benefits in excess of $2,000.  38 U.S.C.A. § 2307; 
38 C.F.R. § 3.1600; see Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (the claim should be denied as a matter of law if 
the law, and not the evidence is dispositive).  


ORDER

Entitlement to a burial allowance in excess of $2,000 is 
denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


